
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21.1



2001 McDATA EQUITY INCENTIVE PLAN
(An amendment and Restatement of the 1997 Stock Option Plan)
Adopted October 1, 1997
Amended May 18, 2001
Ratified by Shareholders August 1, 2001
Termination Date: September 30, 2007


1.  PURPOSES

(a)Amendment and Restatement of 1997 Stock Option Plan. The Plan initially was
established as the 1997 Stock Option Plan adopted October 1, 1997 and amended on
July 13, 2000 (the "Initial Plan"). The Initial Plan hereby is amended and
restated in its entirety as the 2001 McDATA Equity Incentive Plan, effective as
of the date of stockholder approval of this amendment and restatement. Terms of
the Initial Plan shall remain in effect and apply to all Options granted
pursuant to the Initial Plan.

(b)Eligible Stock Award Recipients. The persons eligible to receive Stock Awards
are the Employees, Directors and Consultants of the Company and its Affiliates.

(c)Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) stock bonuses and (iv) rights to acquire restricted stock. The
Plan also provides for non-discretionary grants of Nonstatutory Stock Options to
Non-Employee Directors of the Company.

(d)General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

2.  DEFINITIONS

(a)"Affiliate" means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b)"Board" means the Board of Directors of the Company.

(c)"Code" means the Internal Revenue Code of 1986, as amended.

(d)"Committee" means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).

(e)"Common Stock" means the Class B common stock of the Company.

(f)"Company" means McDATA Corporation, a Delaware corporation.

(g)"Consultant" means any person, including an advisor, engaged by the Company
or an Affiliate to render consulting or advisory services and who is compensated
for such services. However, the term "Consultant" shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director's fee by the Company for their
services as Directors.

(h)"Continuous Service" means that the Participant's service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate



as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant's Continuous Service. For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate or a
Director will not constitute an interruption of Continuous Service. The Board or
the chief executive officer of the Company, in that party's sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.

(i)"Covered Employee" means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

(j)"Director" means a member of the Board.

(k)"Disability" means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

(l)"Employee" means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director's fee by the Company or an
Affiliate shall not be sufficient to constitute "employment" by the Company or
an Affiliate.

(m)"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(n)"Fair Market Value" means, as of any date, the value of the Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable.

(ii)In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.


(o)"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(p)"Non-Employee Director" means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
("Regulation S-K")), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
"non-employee director" for purposes of Rule 16b-3.

(q)"Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.



(r)"Officer" means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(s)"Option" means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

(t)"Option Agreement" means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(u)"Optionholder" means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(v)"Outside Director" means a Director who either (i) is not a current employee
of the Company or an "affiliated corporation" (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an "affiliated corporation" receiving compensation
for prior services (other than benefits under a tax qualified pension plan), was
not an officer of the Company or an "affiliated corporation" at any time and is
not currently receiving direct or indirect remuneration from the Company or an
"affiliated corporation" for services in any capacity other than as a Director
or (ii) is otherwise considered an "outside director" for purposes of
Section 162(m) of the Code.

(w)"Participant" means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

(x)"Plan" means this McDATA Corporation 2001 Equity Incentive Plan.

(y)"Restricted Stock Purchase Agreement" means a written agreement between the
Company and a holder of restricted stock evidencing the terms and conditions of
an individual restricted stock grant. Each Restricted Stock Purchase Agreement
shall be subject to the terms and conditions of the Plan.

(z)"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(aa)"Securities Act" means the Securities Act of 1933, as amended.

(bb)"Stock Award" means any right granted under the Plan, including an Option, a
stock bonus and a right to acquire restricted stock.

(cc)"Stock Award Agreement" means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

(dd)"Stock Bonus Agreement" means a written agreement between the Company and a
holder of a stock bonus evidencing the terms and conditions of an individual
stock bonus grant. Each Stock Bonus Agreement shall be subject to the terms and
conditions of the Plan.

(ee)"Ten Percent Stockholder" means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

3.  ADMINISTRATION

(a)Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration to a Committee, as provided in
subsection 3(c). Whether or not the Board has delegated administration, the
Board shall have the final power to determine all questions of policy and
expediency that may arise in the administration of the Plan.



(b)Powers of Board. The Board (or the Committee) shall have the power, subject
to, and within the limitations of, the express provisions of the Plan:

(i)To determine which of the persons eligible under the Plan shall be granted
Stock Awards; when and how each Stock Award shall be granted; what type or
combination of types of Stock Award shall be granted; the provisions of each
Stock Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive Common Stock pursuant to a Stock
Award; and the number of shares of Common Stock with respect to which a Stock
Award shall be granted to each such person.

(ii)To designate from time to time which Affiliates of the Company shall be
eligible to participate in the Plan.

(iii)To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board (or the Committee), in the exercise of this power, may correct any defect,
omission or inconsistency in the Plan or in any Stock Award Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.

(iv)To amend the Plan or a Stock Award as provided in Section 12.

(v)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
its Affiliates that are not in conflict with the provisions of the Plan.


(c)Delegation to Committee. In the discretion of the Board (or the Committee), a
Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. Within the scope of such authority,
the Board or the Committee may (1) delegate to a subcommittee of one or more
members of the Board who are not Outside Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or) (2) delegate to
a subcommittee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act. The Board and Compensation
Committee of the Company have created a Compensation Subcommittee consisting of
the Chief Executive Officer to make grants of Stock Awards consistent with the
provisions of this subsection.

4.  SHARES SUBJECT TO THE PLAN

(a)Share Reserve. As of the effective date of this restatement and this
Section 4 (b) and subject to the provisions of Section 11 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate 24 million
(24,000,000) shares of Common Stock.

(b)Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.

(c)Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.



5.  ELIGIBILITY

(a)Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to Employees. Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.

(b)Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.

(c)Section 162(m) Limitation. Subject to the provisions of Section 11 relating
to adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than four million eight hundred
thousand (4,800,000) shares of Common Stock during any calendar year.

(d)Consultants.

(i)A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act
("Form S-8") is not available to register either the offer or the sale of the
Company's securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

(ii)Form S-8 generally is available to consultants and advisors only if (1) they
are natural persons; (2) they provide bona fide services to the issuer, its
parents, its majority-owned subsidiaries or (for Rule 701 purposes only)
majority-owned subsidiaries of the issuer's parent; and (3) the services are not
in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer's securities.

6.  OPTION PROVISIONS

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

(a)Term. No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.

(b)Exercise Price of an Incentive Stock Option. The exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.

(c)Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than eighty-five percent (85%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.



(d)Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other Common Stock, (2) according to a deferred payment or other
similar arrangement with the Optionholder or (3) in any other form of legal
consideration that may be acceptable to the Board; provided, however, that at
any time that the Company is incorporated in Delaware, payment of the Common
Stock's "par value," as defined in the Delaware General Corporation Law, shall
not be made by deferred payment.

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.

(e)Transferability of an Incentive Stock Option. An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

(f)Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement, as the
Board or the Committee shall determine in its sole discretion, or, upon the
approval of the Committee or its designee, transferred to the spouse, children,
lineal ancestors and lineal descendants of the Option holder (or to a trust
created solely for the benefit of the Option holder and the foregoing persons)
or to an organization exempt from taxation pursuant to Section 501(c)(3) of the
Code or to which tax deductible charitable contributions may be made under
Section 170 of the Code (excluding such organizations classified as private
foundations under applicable regulations and rulings). If the Nonstatutory Stock
Option does not provide for transferability, then the Nonstatutory Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

(g)Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(g) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.





(h)Termination of Continuous Service. In the event an Optionholder's Continuous
Service terminates (other than upon the Optionholder's death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Optionholder's Continuous Service
(or such longer or shorter period specified in the Option Agreement or as
determined by the Board or the Committee), or (ii) the expiration of the term of
the Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

(i)Extension of Termination Date. An Optionholder's Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder's Continuous Service (other than upon the Optionholder's death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder's Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

(j)Disability of Optionholder. In the event that an Optionholder's Continuous
Service terminates as a result of the Optionholder's Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement) or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

(k)Death of Optionholder. In the event (i) an Optionholder's Continuous Service
terminates as a result of the Optionholder's death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder's Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder's
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the option upon the
Optionholder's death pursuant to subsection 6(e) or 6(f), but only within the
period ending on the earlier of (1) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Option
Agreement) or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

(l)Early Exercise. The Option may, but need not, include a provision whereby the
Optionholder may elect at any time before the Optionholder's Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.



7.  PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS

(a)Stock Bonus Awards. Each Stock Bonus Agreement shall be in such form and
shall contain such terms and conditions as the Board (or Committee) shall deem
appropriate. The terms and conditions of Stock Bonus Agreements may change from
time to time, and the terms and conditions of separate Stock Bonus Agreements
need not be identical, but each Stock Bonus Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i)Consideration. A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.

(ii)Vesting. Shares of Common Stock awarded under the Stock Bonus Agreement may,
but need not, be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

(iii)Termination of Participant's Continuous Service. In the event a
Participant's Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Stock Bonus Agreement.

(iv)Transferability. Rights to acquire shares of Common Stock under the Stock
Bonus Agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the Stock Bonus Agreement, as the Board shall
determine in its discretion, so long as Common Stock awarded under the Stock
Bonus Agreement remains subject to the terms of the Stock Bonus Agreement.


(b)Restricted Stock Awards. Each Restricted Stock Purchase Agreement shall be in
such form and shall contain such terms and conditions as the Board (or
Committee) shall deem appropriate. The terms and conditions of the Restricted
Stock Purchase Agreements may change from time to time, and the terms and
conditions of separate Restricted Stock Purchase Agreements need not be
identical, but each Restricted Stock Purchase Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i)Purchase Price. The purchase price under each Restricted Stock Purchase
Agreement shall be such amount as the Board shall determine and designate in
such Restricted Stock Purchase Agreement. The purchase price shall not be less
than eighty-five percent (85%) of the Common Stock's Fair Market Value on the
date such award is made or at the time the purchase is consummated.

(ii)Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Purchase Agreement shall be paid either: (1) in cash at the
time of purchase; (2) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (3) in any other
form of legal consideration that may be acceptable to the Board in its
discretion; provided, however, that at any time that the Company is incorporated
in Delaware, then payment of the Common Stock's "par value," as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.

(iii)Vesting. Shares of Common Stock acquired under the Restricted Stock
Purchase Agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

(iv)Termination of Participant's Continuous Service. In the event a
Participant's Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the



shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the Restricted Stock Purchase Agreement.

(v)Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Purchase Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Purchase Agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the Restricted Stock Purchase Agreement remains
subject to the terms of the Restricted Stock Purchase Agreement.


(c)Limit on Issuance of Restricted Stock and Stock Bonus Awards. The number of
shares of restricted stock and stock bonuses issuable under the 2001 Plan may
not exceed ten percent (10%) of all shares issuable under the 2001 Plan (or
2.4 million shares).

8.  COVENANTS OF THE COMPANY

(a)Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

(b)Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Stock Awards unless and until such authority
is obtained.

9.  USE OF PROCEEDS FROM STOCK

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

10. MISCELLANEOUS

(a)Acceleration of Exercisability and Vesting. The Board shall have the power to
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

(b)Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.

(c)No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant's agreement with the Company
or



an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

(d)Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

(e)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant's knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant's own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (iii) the issuance of the shares of Common Stock upon
the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (iv) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(f)Withholding Obligations. To the extent provided by the terms of a Stock Award
Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company's
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the participant as a result of the
exercise or acquisition of Common Stock under the Stock Award in an amount not
to exceed the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered shares of Common Stock.

(g)Stock Awards. Stock Awards may be issued for all lawful purposes, including
but not limited to retention, recruitment and compensation purposes. Further,
the Board or Committee may, in its discretion, establish (or modify) its annual
Stock Awards grant program for Participants (including Non-Employee Directors).

11. ADJUSTMENTS UPON CHANGES IN STOCK

(a)Capitalization Adjustments. If any change is made in the Common Stock subject
to the Plan, or subject to any Stock Award, without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares,



exchange of shares, change in corporate structure or other transaction not
involving the receipt of consideration by the Company), the Plan will be
appropriately adjusted in the class(es) and maximum number of securities subject
to the Plan pursuant to subsection 4(a) and the maximum number of securities
subject to award to any person pursuant to subsection 5(c), and the outstanding
Stock Awards will be appropriately adjusted in the class(es) and number of
securities and price per share of Common Stock subject to such outstanding Stock
Awards. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a transaction that does not involve the
receipt of consideration by the Company.)

(b)Change in Control. In the event of: (1) a dissolution, liquidation, or sale
of all or substantially all of the assets of the Company; (2) a merger or
consolidation in which the Company is not the surviving corporation; or (3) a
reverse merger in which the Company is the surviving corporation but the shares
of the Company's Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then: (i) any surviving or acquiring corporation
shall assume any Stock Awards outstanding under the Plan or shall substitute
similar stock awards (including an award to acquire the same consideration paid
to the stockholders in the transaction described in this subsection 11(b) for
those outstanding under the Plan, or (ii) in the event any surviving or
acquiring corporation refuses to assume such Stock Awards or to substitute
similar stock awards for those outstanding under the Plan, (a) with respect to
stock awards held by persons then performing services as employees, consultants,
or directors, the vesting of such Stock Awards and the time during which such
Stock Awards may be exercised shall be accelerated prior to such event and the
Stock Awards terminated if not exercised after such acceleration and at or prior
to such event.

12. AMENDMENT OF THE PLAN AND STOCK AWARDS

(a)Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 relating to adjustments upon
changes in Common Stock and except as to minor amendments to benefit the
administration of the Plan, to take account of a change in legislation or
maintain favorable tax, exchange control or regulatory treatment for
Participants or the Company and its Affiliates, no amendment shall be effective
unless approved by the stockholders of the Company to the extent stockholder
approval is necessary to satisfy the requirements of Section 422 of the Code,
Rule 16b-3 and any Nasdaq or applicable securities exchange listing
requirements.

(b)Stockholder Approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Section 162(m) of
the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

(c)Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

(d)No Impairment of Rights. Rights and obligations under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan,
except with the consent of the person to whom such Stock Awards were granted, or
except as necessary to

comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or Stock Awards granted under the Plan comply with the
requirements of Section 422 of the Code.

13. TERMINATION OR SUSPENSION OF THE PLAN

(a)Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on September 30, 2007. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

(b)No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

14. EFFECTIVE DATE OF PLAN

The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.

15. CHOICE OF LAW

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state's conflict of laws rules.





QuickLinks


Exhibit 10.21.1



2001 McDATA EQUITY INCENTIVE PLAN (An amendment and Restatement of the 1997
Stock Option Plan) Adopted October 1, 1997 Amended May 18, 2001 Ratified by
Shareholders August 1, 2001 Termination Date: September 30, 2007
